Citation Nr: 1537199	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  09-00 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a bilateral hip disorder.

4.  Entitlement to service connection for a left foot disorder.

5.  Entitlement to service connection for a right foot disorder.

6.  Entitlement to service connection for a bilateral hand disorder.

7.  Entitlement to service connection for an upper back disorder.

8.  Entitlement to service connection for a low back disorder.

9.  Entitlement to service connection for a bilateral knee disorder.

10.  Entitlement to service connection for an anxiety disorder.

11.  Entitlement to service connection for a depressive disorder.

12.  Entitlement to service connection for a bilateral hearing loss disability.

13.  Entitlement to a total disability evaluation based upon individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Gillikin, Attorney


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1973.  

This case initially came before the Board of Veterans' Appeals (Board) on an appeal from July 2008 and December 2008 rating decisions of the Regional Office (RO).

Subsequent to a November 2010 Board remand, the Veteran was afforded a December 2012 VA examination for his disabilities, such that there was substantial compliance with the remand directives for the issues decided herein.

As was previously decided, the Veteran's video conference hearing request was deemed withdrawn when he failed to appear for the scheduled hearing or to provide communication regarding such failure to appear.  See 38 C.F.R. § 20.704 (2015).

The issues of entitlement to service connection for a right foot disorder, a hand disorder, an upper or low back disorder, bilateral knee disorder, bilateral hearing loss disability, an anxiety disorder, a depressive disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against the claim that a headache disorder is related to service.  

2.  The preponderance of the evidence is against the claim that hepatitis C is related to service.  

3.  The preponderance of the evidence is against the claim that a hip disorder is related to service.

4.  No current left foot disorder is demonstrated, and no left foot disorder is otherwise related to service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by headaches that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The Veteran's hepatitis C was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The Veteran's hip disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  The Veteran does not have a disability manifested by left foot pain that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in regards to the claims decided herein.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The Veteran was offered the opportunity for a personal hearing, but he declined to appear.  The Veteran has been afforded VA examination in December 2012 to address the nature and etiology of his claimed disorders.  See Barr v Nicholson, 21 Vet App 303 (2007).  Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claims decided herein.


Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year following separation from active duty.  38 C.F.R. §§ 3.307, 3.309(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

For all disabilities decided herein, the Board presumes that the Veteran is sound.  Pre-service treatment records show that the Veteran sustained injuries in a motor vehicle accident in 1969, to include to his back, neck, scalp, right hand, and right buttock.  Nevertheless, J.Nixon, M.D. noted that the Veteran recovered without permanent disability effect.  On entrance, the Veteran reported a history of head injury, and the examiner noted a concussion.  Nevertheless, no headache, hepatitis C, hip, or foot disorder was noted at entry.

The presumption of soundness attaches where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).  In Wagner v. Principi, the Federal Circuit Court held that, when no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  370 F.3d 1089, 1096 (Fed. Cir. 2004).  As discussed above, here, the Veteran is presumed to have been sound upon entry as to the issues decided herein.  

The record shows that the Veteran served in the Republic of Vietnam from May 1970 to November 1971.  His principal duty assignments included those of rifleman, aircraft maintenance apprentice and helicopter repairman.  Moreover the service personnel records show that he was awarded various decorations, to include two Bronze Service Stars to his Vietnam Service Medal and the Combat Infantryman Badge.  As the Combat Infantryman Badge denotes combat participation, the Board concedes that the Veteran is entitled to the application of 38 USCA § 1154(b).  

Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed Cir 1996).  Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id. Section 1154(b) addresses the combat veteran's ability to allege that an event occurred in service while engaging in combat.  See Beausoleil v. Brown, 8 Vet. App 459, 464 (1996).  That section however, does not address the questions of either current disability or nexus to service, both of which competent medical evidence is generally required.  Id., citing Caluza v. Brown, 7 Vet. App 498, 507 (1995).


Headache

Service treatment records show that the Veteran reported experiencing headaches following an earlier whiplash injury, and in a later treatment note he reported having a headache that was diagnosed as part of a viral syndrome.

In December 2012 the VA examiner indicated that the Veteran was diagnosed as having migraines variants since late 1969 or early 1970.  The Veteran reported that while in service he developed migraines and was treated with injections, Thorazine, and Demerol.  The Veteran reported that he had migraines for years following service, and that his obstructive sleep apnea resulted in lack of oxygen and caused severe migraine headaches.  The Veteran was vague when questioned about treatment for headaches following service.  The Veteran had not seen a neurologist for his headaches.  He reported that his last migraine was in the 1990s prior to receiving his continuous positive airway pressure therapy.  He reported that his current treatment was Oxycodone and Gabapentin, which helped him to no longer experience daily headaches.  The Veteran reported that he did not experience headache pain or non-headache symptoms associated with headaches. 

As such, the examiner opined that the diagnosis was tension headaches and not migrainous or from trauma.  He reviewed the Veteran's service treatment records and saw that the Veteran had been in a motor vehicle accident (MVA) prior to service, and found that there was no evidence that service permanently aggravated headaches.  The Veteran had denied having a headache condition at separation.  The examiner opined that the Veteran's incident of headaches documented as a residual from the MVA were not permanently aggravated by his service, and were tension-type, not migrainous or traumatic.  The examiner further opined that there was no in-service treatment for chronic-type headaches.  Discharge physical did not reveal chronic disability residuals of headaches, and there was no chronic disability pattern for this condition present in the Veteran's claims folder.  Regarding tension headaches, the examiner opined that the Veteran's condition was not incurred in or caused by service.  

Here, the Veteran reported that his last migrainous headache was in the 1990s, and the examiner has indicated that there is not a chronic disability pattern of headaches for the Veteran.  Indeed, the examiner has opined that the Veteran has tension type, and not migrainous or traumatic type headaches.  Following a thorough review of the evidence and examination of the Veteran, to include consideration of the Veteran's history with headaches in and since service, the examiner has opined that these headaches were not incurred in or caused by service.  He reasoned that there was no chronic disability pattern present for the Veteran's headaches.  

To the extent that the Veteran suggests his headaches are due to service, the Board notes that although lay persons are competent to provide opinions on some medical issues, here causation of headaches is outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran is presumed to have been exposed to herbicides in Vietnam, headaches are not among the diseases presumptively service-connected.  Hence, the provisions of 38 C.F.R. §§ 3.307 and 3.309(e) are not for application.

The Board affords great probative value to the December 2012 VA examiner's opinion, because he provided a thorough review of the evidence and examination of the Veteran.  As such, the preponderance of the evidence is against the claim of service connection for headaches.

The benefit of the doubt doctrine has been appropriately considered; however, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Hepatitis C

Service treatment records do not provide evidence of hepatitis.  

VA treatment records show that diagnoses was in 2000, with other records referencing Hepatitis C as chronic, status-post peginterferon treatment in 2001. 

A December 2012 VA examination showed that the Veteran was diagnosed as having hepatitis C in 2000 at which time he had antiviral treatment.  The Veteran believed that he contracted hepatitis C while in Vietnam and indicated that he had been injured several times, to include when he had five stitches to his head, and when he stepped on a nail board and was treated in sick call.  The Veteran reported that he had not been tested for fatigue, malaise, anorexia, nausea, vomiting, arthralgia, or weight loss.  He was not on continuous medications required for liver conditions.  The examiner indicated that the Veteran did not have signs or symptoms attributable to chronic or infectious liver disease.  The Veteran's risk factors were intranasal cocaine use as he reported that he snorted cocaine while in Florida.  During that time he also was a plasma blood donor, reportedly twice weekly, and he indicated that the place where he donated was shut down due to hepatitis.  The Veteran showed the examiner track marks on his arm that he reported were from donating blood.  He denied organ transplants, dialysis, blood exposure, high risk sexual activity and tattooing.  An August 2012 computed tomography scan showed hepatosplenomegaly without masses.  The examiner reviewed the Veteran's October 1999 liver biopsy results showing that he was positive for hepatitis C, and his October 2000 testing results showing that he had chronic hepatitis consistent with hepatitis C virus, moderately active.  

Following claims folder review and examination of the Veteran, and having considered the Veteran's reported incidents in service in which he believe he may have contracted hepatitis C, the examiner opined that there was no evidence that service was the source of the Veteran's acquiring hepatitis C, and that the Veteran's history of drug use was the likely source.  

VA treatment records from 2011 through 2015 show that the Veteran continued to have active, chronic hepatitis C, with elevated but stable liver enzymes suggestive of a quiescent disease.  

The Board acknowledges the Veteran's contentions, cognizant that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d at 1316 (Fed. Cir. 2009).  Although lay persons are competent to provide opinions on some medical issues, here causation of hepatitis C contraction is outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Although the Veteran is competent to describe his symptoms and their onset, his statements regarding the condition's etiology are of limited probative value because this determination involves a complex medical question, of whether symptoms are tantamount to a diagnosed disorder for VA purposes.  In this regard, the observations of a lay individual without medical training or credentials do not have the same probative value of those of a trained medical professional.  Id. 

The Board affords great probative value to the December 2012 VA examination, wherein the Veteran's medical history as well as lay reports of hepatitis C related incidents and symptoms were adequately considered, and a thorough examination was conducted.  Nevertheless, the examiner provided a negative nexus opinion.  

Although the Veteran is presumed to have been exposed to herbicides in Vietnam, hepatitis C is not among the diseases presumptively service-connected.  Hence, the provisions of 38 C.F.R. §§ 3.307 and 3.309(e) are not for application.

The benefit of the doubt doctrine has been appropriately considered; however, because the preponderance of the evidence is against the claim, service connection for hepatitis C must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Hips

Service treatment records show that in 1967 there were no significant hip abnormalities per imaging.  In 1969 the Veteran reported experiencing intermittent hip pain for the previous five years.  He was treated with Tylenol and light duty for his hip pain, although his X-ray was normal.

VA treatment records show that the Veteran reported chronic left hip pain with weakness in 2011, and used a cane at that time.  In 2012 the Veteran reported hip pain caused him to avoid recreational activities. 

In his December 2012 VA examination, the Veteran reported experiencing bilateral hip pain resulting from his chronic low back pain.  He reported that he had experienced bursitis of the hips in the past, and denied any treatment to either hip.  He could not remember whether he had received treatment for his hips in service.  He reported that he currently used Hydrocodone and Gabapentin for his bilateral hip pain.  On testing, there was some limitation to range of motion.  There was also pain on movement of the right hip during abduction.  Imaging studies showed left hip degenerative or traumatic arthritis.  Imaging from December 2003 showed normal hips with no fracture or dislocation, and no other noted bone abnormalities.  A December 2012 imaging report showed stable, very mild degenerative joint disease of the left hip, and an otherwise negative bilateral study.  Diagnosis was of right hip strain, and left hip mild degenerative joint disease.

The examiner observed that the Veteran had been evaluated for right hip pain, documented as present for five years prior to service.  There were no in-service findings that either hip was likely to lead to a permanent post-service condition.  Examination revealed no condition associated with an event in service.  The examiner opined that the etiology of the degenerative joint disease found on X-ray was likely wear effect from aging, and the Veteran's considerable obesity.  

VA treatment records from 2013 and 2014 show that the Veteran reported right hip pain was persistent, and worsening.  Records show that he had osteoarthritis of the hip, as was also noted on VA examination.  

Although the Veteran is competent to describe his symptoms and their onset, his statements regarding the condition's etiology are of limited probative value because here this determination involves a complex medical question.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Here, the Board affords probative weight to the examiner's opinion, which was provided following through file review and examination, to include consideration of the Veteran's reports of pain regarding his hips prior to and since service.  The examiner stated the wear from aging and obesity were likely the cause of the Veteran's disability, and it did not include service.  

Although the Veteran is presumed to have been exposed to herbicides in Vietnam, his hip disorder is not among the diseases presumptively service-connected.  Hence, the provisions of 38 C.F.R. §§ 3.307 and 3.309(e) are not for application.

The benefit of the doubt doctrine has been appropriately considered; however, because the preponderance of the evidence is against the claim, service connection for a hip disability must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Left Foot 

At his December 2012 VA examination the Veteran reported experiencing intermittent pain in his feet.  He indicated that his foot problems were related to his back.  The Veteran reported taking Hydrocodone and Gabapentin for foot pain.  The Veteran experienced mild edema to his feet and ankles.  A December 2012 imaging impression was unremarkable, and the examiner indicated that there was no left foot diagnosis.  The Veteran's separation examination did not reveal chronic disability residuals of a bilateral foot condition.  No chronic condition appeared present in the Veteran's record.

The lay and medical evidence shows pain in the left foot, as well as edema.  The Veteran contends that he has a left foot disability related to service. 

The competent evidence shows foot pain and swelling, but there is no underlying pathology that has been diagnosed or identified pertaining to the left foot.  Pain alone does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).  Without competent evidence that the Veteran has a current disability there is no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection for left foot pain without underlying pathology is not warranted. 

As there is no competent evidence favorable to the claim of service connection for a left foot disability, the preponderance of the evidence is against the claim of service connection for the reasons articulated, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

All decisions

The Board notes that to the extent the Veteran contends, on his own behalf, that he has a headache, hepatitis C, hip, or left foot condition that is related to service, he is not shown to possess any specialized training to provide a competent medical opinion on this point.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Veteran's reports of observable symptomatology, along with examination reports and diagnostic test results, were considered by VA physicians so that a medical opinion could be obtained.  The December 2012 medical opinions following examination are, however, of greater probative value than the Veteran's lay contentions, as determining the etiology of the disabilities on appeal requires medical expertise.  The examiner's negative nexus opinions are afforded high probative value given that the opinions were offered by a trained professional. 

To the extent the Veteran contends a continuity of symptomatology since service; the Board finds he is competent to report his symptoms.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (finding the appellant competent to testify regarding symptoms capable of lay observation).  Nevertheless, 38 C.F.R. § 3.303(b) is constrained by 38 CFR § 3.309(a), regardless of the point in time when a veteran's chronic disease is either shown or noted, in that the regulation is only available to establish service connection for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  


ORDER

Entitlement to service connection for a headache disorder is denied.

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for a disorder of the hips is denied.

Entitlement to service connection for left foot disorder is denied.


REMAND

Right Foot

At his December 2012 VA examination, the examiner observed that the Veteran had been diagnosed as having metatarsalgia and a nondisplaced fracture of the right first metatarsal, both in 2004.  The Veteran reported experiencing intermittent pain in his feet.  The Veteran reported that he sprained his right ankle while in service, although he did not go to sick call for it.  He reported that post-service he slipped on ice and broke his right foot.  He indicated that his feet problems were related to his back problems.  The Veteran also reported that he had injured his right foot by dropping a trash can on it, but that X-rays did not reveal a fracture.  The Veteran reported that his current care was for foot pain, and included Hydrocodone and Gabapentin.  

The Veteran had right foot metatarsalgia, and experienced mild edema.  December 2012 imaging impression was unremarkable.  The right foot diagnosis was for intermittent right first metatarsalgia.  

The examiner indicated that the Veteran's incident of acute right foot pain had resolved.  The current right foot condition was likely the residual of the fracture he sustained post-service.  The Veteran's right foot X-ray in service was normal, and the examiner's X-ray of the right foot was unremarkable for trauma residuals.  There was no residual on examination related to the Veteran's reported stepping on a nail in service.  The Veteran's separation examination did not reveal chronic disability residuals of a foot condition.  No chronic condition appeared present in the Veteran's record. 

The Board finds that this examiner's opinion is unclear as to whether it considered right foot metatarsalgia as part of "the current right foot condition" that was deemed to be likely the residual of the fracture sustained post-service.  Because right foot metatarsalgia was evident during the appeal, it is considered a current disability of the right foot.  As such, an opinion that clearly considers whether it is at least as likely as not related to service, or any incident therein is necessary.  

Hands

Service treatment records show that in 1971 the Veteran reported that his hands shook, but that this was related to nervousness and depression.  

VA treatment records from 2011 and 2012 show that the Veteran reported experiencing shaking and pain in his hands, with numbness in his fingers.  Testing showed equal strength of his hands.  Notes indicated there was worsening neuropathy of the hands when the Veteran's sugar was high.

In December 2012 the VA examiner indicated that the Veteran did not have a hand or finger condition.  The Veteran reported having a superficial laceration to the palmer side below the fourth digit, and reported numbness to the finger that started up to five months earlier.  The Veteran reported that he experienced flare-ups of numbness to the thumb, index and middle fingers.  On testing there was no limitation of motion or evidence of painful motion for the fingers and thumbs, even following three repetitions.  There was no tenderness or pain to palpation for either hand, including the thumbs and fingers.  The examiner noted that there was a faint almost immeasurable scar to the palmar side of the left hand.  December 2012 imaging was negative bilaterally except for metallic density at the index finger of the right hand, described as a semilunar shaped metallic density measuring 2 mm at the soft tissue adjacent and the lateral portion of the proximal phalange of the index finger on the right hand.  

The examiner opined that there was a laceration to the palm on the left hand, but that examination revealed no residual condition or functional impairment.  Only a very faint scar was present.  There was no pain to the hand on examination, and thus no condition of the right hand.  

VA treatment records from 2013 to 2015 show that the Veteran experienced neuropathic pain in his fingers.  He also reported that he had been told he had a benign action tremor with possible hereditary component worsened by medication.  The Veteran also reported experiencing painful cramping of his hands.  He had paresthesia related to neuropathy.  The Veteran reported having osteoarthritis of his hands, although there was no imaging to confirm such reports.  

The Board observes that the Veteran is currently service connected for diabetes mellitus, and notes that treatment records report his neuropathy of the hands increases with increased sugar.  As such, the Board would like an opinion to address whether there is any disorder of the hand, to include one characterized by neuropathy, shaking, pain, numbness, and cramping, that is related to service, or related to or aggravated by service-connected diabetes mellitus.  

Upper and Low Back Disorders

Service treatment records show that the Veteran had back pain in the top half of his back from lifting weights in 1971.  In 1972 he had neck pain, tension, and spasms.  In addition, treatment records from 2012 showed that the Veteran reported experiencing back pain for the previous 40 years.  

In his December 2012 VA examination the Veteran suggested that he had applied for Worker's Compensation or unemployment benefits, presumably in relation to a back injury given his comments about being hit in the back with a piece of lumber while at work.  As such, remand to request these records is necessary. 

In addition, the December 2012 VA examiner provided a negative nexus opinion finding that the Veteran's lumbar disc bulging was not related to service.  He did not, however, specifically address whether the Veteran's lumbar disc disease with intermittent strain, or mild facet arthrosis, or any other low back disorder was related to service.  As such another VA examination should be requested to address the etiology of the Veteran's spine disability.  

The examiner should also be requested to opine as to whether it is at least as likely as not that the Veteran has an upper back disability that is related to service.  The Board would like further consideration of this question in light of the records requested.

Knees

Service treatment records show that the Veteran experienced pain of his left knee in 1969, and knee trouble with weight bearing in 1971. 

December 2012 VA examination diagnosed chondromalacia of the right knee.  The Veteran reported that he was not treated for a knee condition while in service, but that post-service, in approximately the late 1980s, he had left knee arthroscopic surgery.  He also reported having left knee physical therapy.  He denied injections to either knee, or using a brace.  He reported current Hydrocodone treatment.  Examination showed limited range of motion of both knees.  Although scars were present, they were not painful or unstable or totaling an area greater than 39 square centimeters.  Imaging showed stable, very mild degenerative arthritis of both knees.  As such, diagnosis was of mild degenerative joint disease of each knee.

The examiner opined that the Veteran's right knee evaluation had revealed questionable chondromalacia that was not present on examination.  Finally the Veteran's discharge physical did not reveal chronic disability residuals for the knee joints, and post-service care for claimed orthopedic issues was lacking.  There was no chronic disability pattern for this condition.  

Nevertheless, the examiner failed to provide an opinion as to whether it was at least as likely as not that the Veteran's mild degenerative joint disease of the knees was related to service, and whether it was at least as likely as not that the Veteran's right knee chondromalacia was related to service.  As such, another VA opinion must be obtained.

Bilateral Hearing Loss 

The December 2012 VA examination showed that the Veteran had sensorineural hearing loss pursuant to 38 C.F.R. § 3.385.  The examiner opined that audiometric hearing test documented at separation from service was within normal limits.  The examiner reasoned that because noise exposure occurs at the time of the exposure and not subsequently the current loss could not be linked to service noise exposure. 

The Board finds this reasoning is inadequate.  The examiner did not address the Veteran's noise exposure in service, to include as a helicopter repairman, and to combat noise, which has been conceded.  The examiner's reasoning is insufficient in that it is not well-explained and fails to discuss the Veteran's in-service noise exposure.  Remand is required for a more thorough etiological opinion.

Anxiety Disorder and Depressive Disorder

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.  If a condition is noted on an entrance examination report, the presumption of soundness never attaches- the only benefits that can be awarded are for aggravation of such condition by application of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The burden falls on the veteran to establish aggravation.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Here, the service entrance examination noted depression, and nervousness.  As such, the presumption of soundness does not attach as to these conditions.  The Board interprets nervousness as akin to anxiety, which is claimed by the Veteran as related to service.

For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

Here, it is unclear whether the examiner considered the Veteran's anxiety and depressive disorders as noted on entry, and the Board would like a medical opinion as to whether such anxiety and depression were aggravated in service.  An opinion should be obtained as to whether the preexisting disability underwent a permanent worsening beyond its normal progression during the Veteran's active service, and if so, whether that increase was clearly and unmistakably due to the natural progress of the disease.

TDIU

In November 2010 the Board found that VA examination was warranted in order to obtain a new opinion concerning the Veteran's functional impairment in social and occupational settings due to his service-connected disabilities alone.  As an opinion directly addressing the Veteran's functional impairment due to service-connected disabilities has not yet been obtained, and because it could further be impacted by resolution of the pending requests for entitlement to service connection for right foot disorder, disorder of the hands, upper and low back disorders, knee disorder, bilateral hearing loss, and for depressive and anxiety disorders, another remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Request any available outstanding Worker's Compensation or unemployment records pertaining to the Veteran's back problems.  If any records are unavailable, notify the Veteran as outlined in 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for an examination to address the right foot, hands, spine, and knees- particularly the etiology of right foot metatarsalgia, any disorder of the hands characterized by neuropathy, pain, numbness and cramping, low back or upper back diagnoses, degenerative joint disease of the knees, and right knee chondromalacia.  Access to the Veteran's electronic record, to include VBMS and Virtual VA records must be made available to and reviewed by the examiner.  Any indicated tests should be performed and findings should be reported in detail.  The examiner should then opine as to whether it is at least as likely as not (a 50 percent or more probability) that:

(a) any right foot disability, to include metatarsalgia, or any other current right foot disability is related to his service, or any incident therein 

(b) any hand disorder is related to service or any incident therein; and if not, then whether it is at least as likely as not (i) related to service-connected diabetes mellitus, or (ii) aggravated (permanently worsened) by service-connected diabetes mellitus 

(c) any low back disability is related to service or any incident therein 

(d) any upper back disability is related to service or any incident therein 

(e) any knee disability, to include degenerative joint disease of the knees, or right knee chondromalacia is related to service or any incident therein.

The examiner should set forth complete rationale for any opinion expressed and conclusion reached.  

2.  Schedule the Veteran for a VA audiological examination to address the etiology of his hearing loss disability.  Access to the Veteran's electronic record, to include VBMS and Virtual VA records must be made available to and reviewed by the examiner.  Any indicated tests should be performed and findings should be reported in detail.  

The examiner should opine as to whether it is at least as likely as not that any current hearing loss is due to noise exposure or another event of the Veteran's service.  The examiner is reminded that in-service noise exposure has been conceded, considering the Veteran's combat experience and military occupational specialty as a helicopter repairman.  The examiner should set forth complete rationale for any opinion expressed and conclusion reached.  

3.  Schedule the Veteran for a VA psychological examination to address the etiology of his depressive disorder and anxiety disorder.  Access to the Veteran's electronic record, to include VBMS and Virtual VA records must be made available to and reviewed by the examiner.  Any indicated tests should be performed and findings should be reported in detail.

The examiner should opine as to whether there is evidence that the Veteran's preexisting conditions of depression and anxiety permanently increased in severity in service.

If there was a permanent increase in severity, then the examiner should opine as to whether there is clear and unmistakable evidence that the permanent increase in severity was due to the natural progress of the disease. 

The examiner should set forth complete rationale for any opinion expressed and conclusion reached.  

4.  Then, schedule the Veteran for a VA examination to determine the functional impairment that is due to his service-connected disabilities alone, in both social and occupational settings.  The VBMS and Virtual VA record must be made available to and reviewed by the examiner.  All indicated studies should be conducted.  A complete rationale should be provided to support any conclusion reached.

5.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any of the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  Following completion of all indicated development, the RO should readjudicate these remaining claims in light of all the evidence of record.  If any benefit sought on appeal remains denied the Veteran and his agent should be furnished with a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


